  Case 8:18-cr-00137-SDM-CPT Document 36 Filed 10/15/18 Page 1 of 2 PageID 104


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


CASE NO. 8:18-cr-137-T-23CPT                         DATE: October 15, 2018

HONORABLE STEVEN D. MERRYDAY                         Courtroom 15A

UNITED STATES OF AMERICA                             Callan Albritton, AUSA

vs.

NESTOR DANIEL MONTOYA-                               Deeann Athan, CJA
MALDONADO

COURT REPORTER: Bill Jones                           DEPUTY CLERK: Gretchen O’Brien

INTERPRETER: n/a                                     PROBATION: David Tremmel

TIME: 8:40 a.m.–9:11 a.m.                            TOTAL: 31 minutes

           CRIMINAL MINUTES - SENTENCING REFORM ACT MINUTES


The defendant pleaded guilty to count one of the indictment.

Imprisonment: fifty-seven months

Supervised Release: sixty months

Special Condition:
1.) If the defendant is deported, he shall not re-enter the United States without the express
permission of the United States.
2.) If the defendant is not deported, he must participate in a substance abuse program,
follow the probation officer’s instructions with respect to the program, contribute to the
cost of the program in accord with the applicable sliding scale, and submit to random
drug testing.

The defendant shall cooperate in the collection of DNA as directed by the probation
officer.

The mandatory drug testing requirements of the Violent Crime Control Act are imposed,
not to exceed 104 tests per year.

                        *********************************************

Fine: waived

Restitution: n/a
  Case 8:18-cr-00137-SDM-CPT Document 36 Filed 10/15/18 Page 2 of 2 PageID 105



Special Assessment: $100, due immediately

The defendant is remanded to the custody of the United States Marshal to await
designation by the Bureau of Prisons.

The court will take under consideration the defendant’s place of confinement.

The defendant is advised of his right to appeal and to counsel on appeal.



   GUIDELINE RANGE DETERMINED AT SENTENCING (BEFORE DEPARTURES)
Total Offense Level:              25

Criminal History Category:        I

Imprisonment Range:               57–71 months

Supervised Release Range:         2–5 years

Restitution:                      n/a

Fine Range:                       $20,000–$5,000,000

Special Assessment:               $100
